Case 2:20-cv-01700-JAD-NJK Document 6
                                    5 Filed 10/14/20
                                            10/13/20 Page 1 of 2




                                             ECF No. 5
 Case 2:20-cv-01700-JAD-NJK Document 6
                                     5 Filed 10/14/20
                                             10/13/20 Page 2 of 2




This action is REMANDED back to the Eighth Judicial District Court for Clark County,
Nevada, Case No. A-20-819346-C, Department 24.
     The Clerk of Court is directed to CLOSE THIS CASE.

                                             _________________________________
                                             U.S. District Court Judge Jennifer Dorsey
                                             10-14-2020
